Citation Nr: 0013882	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-00 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for left ear hearing loss, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The Board notes that a November 1997 Board decision referred 
the issue of service connection for right ear hearing loss to 
the RO.  In December 1998, the RO sent a letter to the 
veteran requesting evidence on the issue.  No response to the 
December 1998 RO letter is associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Neither the original nor the revised rating criteria for 
rating diseases of the ear is more favorable to the veteran's 
claim 

3.  The veteran has a four-frequency average of pure tone 
thresholds of 98 to 100 decibels in the left ear, and does 
not have total deafness in the right ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for left ear hearing loss          are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1999);  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6101 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On the authorized audiological evaluation in January 1999, 
pure tone thresholds, in decibels, were certified as follows:


HERTZ

1000
2000
3000
4000
AVE.
RIGHT
70
80
95
100
86
LEFT
85
95
105
105
98

Speech audiometry was unreliable in both ears.  The Chief of 
the audiology clinic, who conducted the hearing examination, 
determined that speech audiometric responses were not as 
reliable as pure tone thresholds.  He recommended that pure-
tone thresholds be used for rating purposes. 

A March 1999 letter from William H. Lippy, M.D., describes 
the veteran's current hearing loss disability as a total 
sensorineural hearing loss in the left ear and a profound 
sensorineural hearing loss in the right hear.  The veteran 
was noted to have no word understanding in the left ear and 
fair to poor understanding on the right.  The hearing loss 
was described as an extremely incapacitating one, which would 
cause the veteran great difficulty hearing and understanding 
in most settings.  
On the authorized VA audiological evaluation in March 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
4 Freq. 
Average
RIGHT
70
70
80
95
100
86
LEFT
70
85
95
105
105
98

Speech audiometry was unreliable in both ears.

During his June 1999 RO hearing, the veteran testified that 
he could hear his representative pretty well, but at times 
words weren't coming in.  He was wearing a hearing aid he had 
received from the VA.  He said he had trouble hearing both 
out of his non-service-connected right ear and out of his 
service-connected left ear.  He said his hearing had gotten 
worse over the last year or so.  His wife described the 
veteran's difficulties hearing her at home.   He complained 
that during the VA examinations he was not treated well, that 
the examiner would holler at him and force things on him.  He 
said he could not hear at all without his hearing aid.

On the authorized VA audiological evaluation in July 1999, 
pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
4 
Freq. 
Averag
e
RIGHT
70
80
85
100
105
93
LEFT
85
95
95
105
105
100

Speech audiometry was unreliable in the left ear and revealed 
speech recognition ability of 48 percent in the right ear.	

Additional records of private treatment reflect ongoing 
treatment for bilateral hearing loss and other ear-related 
disabilities.

Analysis

The Board finds the veteran's claim for an increased rating 
to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991) in that it is plausible.  In accordance 
with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating;  otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

The Board notes that the criteria for rating diseases of the 
ear were amended effective June 10, 1999.  64 Fed. Reg. 
25202-25210 (1999).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, under the facts of this case, the amendment made no 
change to the method of determining the percentage evaluation 
for hearing impairment.  Tables VI, VIa and VII remain the 
same.  The amendments include reorganizing sections 4.85 and 
4.86 for the sake of clarity.  The amended regulations 
provide for two new provisions for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under section 4.85, because the speech 
discrimination test may not reflect the severity of 
communicative functioning these veterans experience.  64 Fed. 
Reg. 25202, 25203 (codified at 38 C.F.R. § 4.86 (1999)).  The 
veteran has one of these patterns of hearing impairment.  
Pursuant to these provisions, and for other reasons discussed 
below, the veteran is to be rated using table VIa, which 
excludes use of speech discrimination scores.   

Under the former and amended rating schedules, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110 
(1998);  64 Fed. Reg. 25202, 25206-25209 (codified at 38 
C.F.R. §§ 4.85, 4.86 (1999));  tables VI, VIa and VII.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under both the old and new regulations, if a claimant has 
service-connected hearing loss in one ear and non-service-
connected hearing loss in the other ear, the hearing in the 
ear having non-service-connected loss should be considered 
normal for purposes of computing the service-connected 
disability rating, unless the claimant is totally deaf in 
both ears.  Boyer v. West, 11 Vet. App. 477 (1998);  see 
also, 38 C.F.R. § 4.85(f) (1999). 

Under both the old and new regulations, inconsistent speech 
discrimination scores may make the use of puretone average 
and speech discrimination scores inappropriate, so that table 
VIa rather than table VI is for application, but only the 
Chief of the Audiology Clinic (under the old regulations) or 
the examiner (under the new regulations) may make such a 
determination.  See 38 C.F.R. § 4.85 (both old and new 
versions).  Proper determinations that use of Table VIa is 
appropriate have been made in this case.

In the present case, the applicable schedular criteria are 
substantively equivalent for purposes of adjudication of the 
veteran's claim.  Tables VIa and VII, which are the same 
under both the new and old regulations, are for application 
in this case.  There is no prejudice to the veteran in 
adjudication of the case by the Board.  Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

The veteran a has four-frequency average of pure tone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz of 98 to 
100 decibels in the left ear, and does not have total 
deafness in the right ear.  Because the veteran is not 
totally deaf in the non-service-connected right ear, the ear 
will be considered normal for purposes of rating the 
veteran's service-connected left ear hearing loss disability.  
Boyer;  38 C.F.R. § 4.85(f) (1999).  Thus, the veteran has 
level X hearing loss in the service-connected left ear (see 
38 C.F.R. §§ 4.85, 4.87, Table VIa), and the right ear is 
considered to have level I hearing loss for rating purposes.  
Level X hearing loss combined in one ear rated level I 
hearing loss in the other ear is evaluated as 10 percent 
disabling (see 38 C.F.R. §§ 4.85, 4.87, Table VII).  A higher 
schedular rating cannot be awarded unless the veteran is 
service-connected for hearing loss in the right ear, or has 
total deafness in both ears.  See 38 C.F.R. §§ 4.85, 4.87, 
Table VII;  Boyer.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected left ear hearing loss.  The governing norm 
in such exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  The Board notes that there 
is no evidence in the claims file of frequent periods of 
hospitalization for hearing loss.  The Board further that, 
apart form the fact that the veteran's service-connected left 
ear hearing loss is severe, as is contemplated in the rating 
schedule, the disability picture is not otherwise exceptional 
or unusual, and does not render use of the rating schedule 
impractical.   Accordingly, the Board finds that this case 
does not warrant referral for extraschedular consideration.  
38 C.F.R. § 3.321(b). 



ORDER

The claim for a disability rating in excess of 10 percent for 
left ear hearing loss          is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

